Citation Nr: 0204581	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  98-14 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In connection with his appeal, the veteran testified before 
the undersigned member of the Board in Washington, D.C. via 
videoconference in February 1999; a transcript of that 
hearing is associated with the claims file.  

Additional evidence was submitted to the Board in March 1999.  
The veteran and his representative waived initial 
consideration by the RO under the provisions of 38 C.F.R. 
§ 20.1304(c) (2001).  In the interim, the Secretary of VA 
promulgated regulations eliminating the concept of either the 
need for waiver or the right to waiver.  67 Fed. Reg. 3,099 
(January 23, 2002) (to be codified as amended at 38 C. F. R. 
§ 20.19.9).  This veteran is not prejudiced by our review of 
the evidence in the first instance because he is aware of the 
evidence he has submitted.  In any case, he provided a 
waiver.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

This case has previously been before the Board.  In July 
1999, the Board remanded the issue of service connection for 
hypertension to the RO for further development.  The case has 
been returned to the Board for further appellate review.  


FINDING OF FACT

The probative evidence of record reasonably sustains that the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) caused or aggravated hypertension.  



CONCLUSION OF LAW

Hypertension is proximately due to or the result of PTSD.  
38 C.F.R. § 3.310 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA hospital records, dated from January to February 1989, 
show that the veteran was admitted to acute medicine for 
evaluation of exacerbation of blood pressure secondary to a 
recent demise in his family.  The records note his history of 
hypertension since 1986.  The assessments were hypertensive 
cardiovascular disease with left ventricular hypertrophy and 
chronic anxiety reaction.  

A private treatment record, dated in August 1993, notes the 
veteran's report that his blood pressure rose and fell with 
medication.  The assessment was uncontrolled hypertension.  
The examiner stated that he still suspected stress and poor 
compliance.  

On VA examination in March 1998, the examiner stated that the 
C-file had been reviewed.  The report of examination notes 
that the veteran reported that he had had high blood pressure 
during service but was not diagnosed until several years 
after service.  The veteran reported that he had high blood 
pressure when he became upset or was under stress.  Symptoms 
were noted to include mild dizziness and headache.  The 
relevant diagnosis was hypertension with positive clinical 
findings on examination.  The examiner stated the following:

It is this examiner's opinion that the PTSD is 
not the cause for his hypertension.  The veteran 
does give a history of always feeling liked he 
has always had high blood pressure even before he 
developed symptoms of PTSD.  Also, whether a 
person gets upset or not related to PTSD this can 
cause their blood pressure to go up.  It would be 
difficult for his examiner to say yes the PTSD is 
definitely the cause for his hypertension due to 
the fact that simply getting upset can cause high 
blood pressure.  Therefore, it is this examiner's 
opinion that no the PTSD is not the cause for his 
high blood pressure.  

In a VA Medical Center fact sheet from the National Center 
for PTSD, available research suggesting a relationship 
between PTSD and other bodily systems, to include the 
cardiovascular system, is noted.  The article specifically 
states that neuro-chemical changes of the brain associated 
with PTSD may have biological effects on health, such as 
vulnerability to hypertension and atherosclerotic heart 
disease.  

An article entitled "The Relationship Between Trauma, Post-
Traumatic Stress Disorder, and Physical Health," advises 
that relevant literature was available relating stress-
induced cardiovascular abnormalities and somatic anxiety.  
The article conveys that laboratory and clinical studies show 
a linear correlation between intensity of stress-induced 
cardiovascular reactivity and later development of 
hypertension.  

At a hearing before the undersigned member of the Board in 
February 1999, the veteran testified that medication he took 
for PTSD affected his blood pressure.  Transcript at 6 
(February 1999).  He stated that his last reading showed 
blood pressure was 180/116.  Id. at 7.  The veteran's wife 
testified that on the nights that the veteran was sleepless, 
his blood pressure was 230/140.  Id. at 11.  

By letter dated in February 1999, the veteran's private 
physician, W. M. M., D.O., stated that the veteran's blood 
pressure had been a problem during the many years he had been 
caring for him.  He noted that when pain control was lost, 
the veteran's blood pressure became dangerously high.  Dr. W. 
M. M. opined that the veteran's high blood pressure was 
directly related to PTSD.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the April 1996 and July 1998 rating decisions of the reasons 
and bases for the denial of his claim.  He was further 
notified of this information in the January 1998 statement of 
the case and the September 1998 and February 2000 
supplemental statements of the case.  The Board concludes 
that the discussions in the April 1996 and July 1998 rating 
decisions, as well as in the statement and supplemental 
statements of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claims.  In addition, by letter dated in 
April 2002, the veteran was advised of the procedures by 
which to submit additional evidence.  These actions satisfied 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim, and did so before the undersigned 
member of the Board in February 1999.  In addition, the Board 
member held the file open for the submission of additional 
evidence.  Additional evidence was received in March 1999.  
The actions of the Board member at the hearing complied with 
38 C.F.R. § 3.103 (2001) and VCAA.  There are VA examinations 
and opinions of record, as well as private opinions, to 
include VA hospital records dated from January to February 
1989, a March 1998 VA opinion, and a February 1999 private 
opinion.  38 C.F.R. § 3.326(b).  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

The Board notes that in view of the fact that the veteran's 
claim is herein granted, any deficiencies in regard to VCAA, 
to include the relevant provisions pertaining to notice and 
assistance, are harmless.  

Analysis

The veteran has appealed the denial of service connection for 
hypertension.  In essence, it is asserted that the veteran's 
hypertension is associated with PTSD.  Service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  The term, 
disability, as contemplated by the VA regulations, means 
"impairment in earning capacity resulting from all types of 
diseases or injuries encountered as a result of or incident 
to military service and their residual conditions.  The term 
disability as used in 38 U.S.C.A. § 1110 refers to impairment 
of earning capacity, and the definition mandates that any 
additional impairment in earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In this case, there is both positive and negative evidence.  
The veteran is service-connected for PTSD, and hypertension 
has been diagnosed.  A document from the National Center for 
PTSD, establishes that PTSD may bring about neuro-chemical 
changes that potentially make the person vulnerable to 
hypertension.  Dr. W. M. M. has opined that the veteran's 
blood pressure problem is directly related to the PTSD.  In 
addition, during a 1989 period of hospitalization, it was 
noted that there had been an exacerbation of blood pressure 
secondary to a recent demise in the family.  Furthermore, a 
VA examiner in 1998 opined that an individual getting upset 
could cause high blood pressure in that individual.  Although 
the VA examiner qualified the opinion in terms of absolute 
certainty, the Board finds that coupled with the other 
opinions it has some probative value as to this particular 
veteran.  

The Board is under an obligation to review all the evidence 
of record and resolve doubt in favor of the veteran.  The 
opinions presented in this case are remarkable for the lack 
of reasoning behind the conclusions provided.  Nevertheless, 
there is a 1989 opinion that appears to link an exacerbation 
of the veteran's hypertension to a stressful situation, there 
is a statement from a national center that establishes some 
relationship between PTSD and hypertension, and there is an 
unequivocal opinion from a private examiner relating 
hypertension to PTSD in this case.  Weighed against the 1998 
VA opinion, which is also lacking in authoritative quality, 
the Board finds that there is sufficient evidence in support 
of the claim.  

The legal basis for a denial of a claim is that a 
preponderance of the evidence is against the claim.  Based on 
the opinions in this file, a preponderance of the evidence is 
not against the claim and service connection for hypertension 
is granted.  


ORDER

Service connection for hypertension is granted



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

